UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 5, 2013 Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (212) 226-4265 (Issuer’s Telephone Number, Including Area Code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230-425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07Submission of Matters to a vote of Security Holders. The 2013 Annual Meeting of Stockholders was held on December 5, 2013. The following indicates the matters voted on and the results of the voting. Proposal 1 -Election of Directors FOR WITHHELD BROKER NON-VOTES MARIO CONCHA JOHN LEVY EVAN STONE DAVID TAFT ANDRE ZEITOUN All five nominees were elected Proposal 2- Advisory, non-binding vote on executive compensation FOR AGAINST ABSTAIN BROKER NON-VOTE Proposal 2 The proposal was approved Proposal 3 - The ratification of EisnerAmper LLP as our independent registered public accounting firm FOR AGAINST ABSTAIN Proposal 3 The appointment was ratified. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. APPLIED MINERALS, INC. Dated: December 6, 2013 /s/ANDRE ZEITOUN By:Andre Zeitoun President and Chief Executive Officer
